Title: To George Washington from Major General John Armstrong, 29 December 1777
From: Armstrong, John
To: Washington, George



Dear General
Camp near Bartholomews [Pa.] 29th Decr 1777

I lately wrote yr Excely of four prisoners confined in this Guard for Carrying Provisions on different roads toward the Philada Market, and that I wou’d Send them to you for tryal—Upon Examining the prisoners & farther reflexion, I thought it unnecessary to trouble you with them, especially as in my Opinion none of them stood in the Shoes of a proper Victim—I have therefore I believe Sufficiently trounced, & dismissed them they having first taken the Oaths to the State. Very little Marketing I’m persuaded can have been carried on, on this Side since the Seizure of the above.
In Some two or three days I have Seven Battalions free, and Six more being the residue, will remain Some ten or twelve days. All things considered One thousand Men habitually maintained on this Station may be as near the proper number as any I can yet think of—Mr Donaldson the Gentn I engaged to Sound the Jermantown Tanners, tells me that two of them have express’d their desire to deal for green Hydes—Tomorrow his business calling him there again, he is to apply to Others & know their terms &c. I am Yr Excellencys Most humbl. Servt

John Armstrong


P:S: I hope to See you in a few days—if Weather permit.

